Citation Nr: 0622267	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-30 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 9, 
2001, for an award of service connection for seborrheic 
eczema (claimed as chloracne).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
seborrheic eczema (claimed as chloracne), effective from 
January 9, 2001.  


FINDINGS OF FACT

1.  Service connection for a skin disorder, to include as a 
result of exposure to herbicides, was disallowed by an RO 
rating decision in November 1988.  The veteran did not 
appeal.  

2.  A claim for service connection for a skin disorder, to 
include as a result of exposure to herbicides, was received 
by the RO on January 30, 2001.  


CONCLUSIONS OF LAW

1.  The November 1988 rating decision which denied service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  The criteria for an effective date earlier than January 
9, 2001, for the grant of service connection for seborrheic 
eczema have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in February 2001.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in October 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the February 2001 letter provided the veteran 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Any error with regard to defective notice could not be 
prejudicial to the veteran because his claim for service 
connection has already been substantiated.  The Court, in 
Dingess, also stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id.  at 491.  

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in October 2003, a disability rating was 
assigned, and an effective date was established.  Therefore, 
the veteran's claim was substantiated as of October 2003.  
Any error in failing to provide § 5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id.  (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

Additionally, in a June 2005 letter, the RO requested that 
the veteran provide information and/or evidence of any 
earlier claims or evidence that he had filed a notice of 
disagreement with the November 1988 final disallowance of 
service connection for a skin disorder.  The veteran was 
given an opportunity to submit additional evidence and 
argument.  In July 2005, the veteran replied that he had no 
further evidence or information to submit in regards to his 
appeal.  

For the reasons stated above, the Board finds that any error 
by VA in failing to provide § 5103(a) notice as to the 
effective date or disability rating did not prejudice the 
veteran because any such error did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103, (2005) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  VA satisfied these duties by issuance 
of a complying rating decision in October 2003 and statement 
of the case in July 2004.

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to the Greater 
Los Angeles HealthCare System (HCS), the West Los Angeles VA 
Medical Center (VAMC), the Santa Barbara California VA 
Outpatient Clinic (OPC), the Sierra Vista Regional Medical 
Center, Medical Group Pathology Laboratory Inc., Dr. C. 
Plateroti, Central Coast Dermatology Inc., the Santa Barbara 
HealthCare Clinical Laboratory, and the Oxnard Valley Medical 
Group.  The veteran was afforded an appropriate VA 
examination in January 2003.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  


Earlier Effective Date

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2)  
(2005).  

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department 
records:

	(i) Received within appeal period or 
prior to appellate decision.  The 
effective date will be as though the 
former decision had not been rendered...

	(ii) Received after final 
disallowance.  Date of receipt of new 
claim or date entitlement arose, 
whichever is later...

(2)  Service department records.  To 
agree with evaluation (since it is 
considered these records were lost or 
mislaid) or date of receipt of claim on 
which prior evaluation was made, 
whichever is later, subject to rules on 
original claims filed within 1 year after 
separation from service....

(r) Reopened claims:  Date of receipt of 
claim or date entitlement arose, 
whichever is later...

38 C.F.R. § 3.400(q),(r) (2005).

The veteran filed a claim for service connection for skin 
problems in July 1988.  In a rating decision dated in 
November 1988, the RO denied service connection for a skin 
problem on the basis that the skin condition in service was 
acute and not shown to be related to possible Agent Orange 
exposure.  In a letter dated November 17, 1988, the veteran 
was informed of the decision to deny this claim.

If no appeal is initiated within a year of mailing of notice 
of the initial determination by the RO, the decision becomes 
final and may not thereafter be reopened or allowed, except 
as otherwise provided by regulations.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. 20.1103 (2005).  The veteran did not 
appeal the November 1988 decision and the decision became 
final.  Id.  

On January 30, 2001, the veteran filed an claim for service 
connection for a skin disorder.  See 38 C.F.R. § 3.155 
(2005).  In an October 2003 rating decision the RO granted 
service connection for seborrheic eczema, effective January 
9, 2001, the date of a VA outpatient treatment report.  The 
basis for the grant of service connection was that the 
veteran's current seborrheic eczema was objectively linked to 
a skin rash during service.  This decision treated his claim 
as a reopened claim and implicitly found new and material 
evidence to reopen the claim.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

The veteran now seeks an effective date earlier than January 
9, 2001, claiming that the record shows that he had ongoing 
skin problems since service.  In acknowledging that he did 
not appeal the November 1988 RO decision, he states that he 
did not appeal because the VA medical personnel could not 
make up their mind as to the nature or origin of his skin 
problem.  The record contradicts the veteran's statement.  A 
September 1988 VA medical examination revealed a rare tiny 
lesion on the veteran's face that appeared secondary to 
scratching.  This examination affirmatively stated that there 
was no acute or chronic dermatitis at the time and no 
scarring, concluding that skin problems were not demonstrable 
at the time of examination.  In any event, the veteran's 
stated reason for not appealing the decision does not change 
the outcome of this case.  The regulations are clear with 
regard to finality of decisions of the RO and with regard to 
assignment of effective dates for reopened claims.  

Service medical records were of record and considered by the 
RO in rendering the November 1988 decision.  Evidence 
received subsequent to that decision included statements of 
laypersons, medical examination reports, statements of the 
veteran, and private medical opinions.  No service records 
were ever determined to be lost or mislaid and only copies of 
service records already of record were added to the claims 
file after the November 1988 decision.  Thus, the new and 
material evidence was evidence other than service department 
records.  As such, it would be inappropriate to assign an 
effective date corresponding to the date of the previously 
disallowed claim of November 1988.  See 38 C.F.R. § 3.156(c) 
(2005).  

The Board is aware of the veteran's contention that he 
suffered from the same skin disorder since service.  Indeed, 
the grant of service connection is based on a direct link 
between his skin rash during service and his current 
seborrheic eczema.  However, the regulations clearly state 
that the effective date of a grant of service connection in a 
reopened claim is the date of claim or the date entitlement 
arose, whichever is later.  In this case, regardless of when 
the veteran's skin disorder manifested, the later date is the 
date of his claim in January 2001.  Therefore, an effective 
date earlier than January 9, 2001 is not warranted.  

There is no correspondence dated between the November 1988 
rating decision and prior to January 9, 2001, establishing an 
informal or formal claim for service connection for a skin 
disorder.  See 38 C.F.R. §§ 3.151, 3.155 (2005).  The RO 
considered a VA medical record dated January 9, 2001, to be a 
claim to reopen under 38 C.F.R. § 3.157(b).  However, 
application of 38 C.F.R. § 3.157(b) is not warranted in this 
case, as such regulation applies only to a distinct group of 
claims where service connection has already been established.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records could 
not be construed as informal claim) citing 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere 
presence of the medical evidence does not establish an intent 
on the part of the [claimant] to seek . . . service 
connection. . . .").  

Also, application of 38 C.F.R. § 3.816 is not warranted in 
this case because seborrheic eczema is not a covered 
herbicide disease; nor was service connection granted due to 
exposure to herbicides.  

In summary, the first claim to reopen the veteran's 
previously disallowed claim for service connection for a skin 
disorder was received by VA on January 30, 2001.  Regulations 
do not provide for an earlier effective date than the date of 
claim in this case.  Therefore, the veteran's claim for an 
effective date earlier than that already assigned by the RO 
must be denied.  


ORDER

Entitlement to an effective date earlier than January 9, 
2001, for the grant of entitlement to service connection for 
seborrheic eczema (claimed as chloracne) is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


